ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for two counts of first degree robbery, § 569.020, RSMo 1986; two counts of armed criminal action, § 571.015, RSMo 1986; one count of criminal possession of a weapon § 571.020, RSMo 1986; and one count of making a false declaration, § 575.060, RSMo 1986. The court sentenced him as a class X offender to concurrent prison terms of life imprisonment for each robbery and armed criminal action count, seven years on the criminal possession of a weapon charge, and six months on the false declaration charge. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; no error of law appears. The judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) . and 84.16(b).